Citation Nr: 1810485	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-28 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for additional development of the claims.  

First, it appears that treatment records pertaining to all of the claims on appeal are still outstanding.  At his July 2017 Board video conference hearing and in an April 2014 correspondence, the Veteran stated that he has received treatment for his knees and psychiatric condition at VA hospitals, including in Memphis, Tennessee and Birmingham, Alabama; however, only some Birmingham, Alabama VA records have been associated with the claims file and none of the Memphis, Tennessee VA records have been associated with the claims file.  See July 2017 Board video conference hearing transcript, pp. 18-19 (knees); April 2014 correspondence (nervous condition).  Moreover, in an April 2014 VA examination report (Legacy document in VBMS), the examiner stated that the Veteran was diagnosed with arthritis in both knees in 2009 and also refers to imagining records for the knee and shoulder disabilities that are not presently in the case file.  As such, all four claims must be remanded to obtain the Veteran's outstanding treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

In addition, the Board finds the April 2014 VA knee and shoulder examination reports to be inadequate for adjudicating the claims for entitlement to service connection for bilateral knee disabilities and left shoulder disability.  In the April 2014 VA knee and shoulder examination reports, the VA examiner opined that the Veteran's bilateral knee conditions and shoulder disability are less likely than not related to, or caused by, his time in service because:

1 - The SMRs show that he did not have bilateral arthritis or shoulder arthritis in the service.  In the service he had conditions that were self-limited in nature.  Also the nature of the inciting events for these conditions was insufficient to be the etiologies of the current conditions. 

2 - The current conditions of the knees and shoulder were diagnosed in 2009.  This is decades after the service.  Based on the objective data from the imaging results, the severity of the current conditions are consistent with his age.

April 2014 VA examination report.

Turning first to the left knee disability claim, this etiology opinion is inadequate because the examiner failed to opine on whether the Veteran's in-service diagnosis of chondromalacia in the left knee is more or less likely than not related to his current arthritis diagnosis in his left knee.  See id.  The Veteran also subsequently submitted a November 2014 VA medical report from Dr. E. Tofil, who indicated that the Veteran's current mild to moderate degenerative narrowing in the knee "could be related to prior Osgood-Schlatter disease"; however, this record was not before the April 2014 VA examiner for his consideration, and there is no indication in the April 2014 VA examination report that any prior Osgood-Schlatter disease diagnosis was considered, and therefore, the Board cannot deem the April 2014 VA examination report to have been made based on a full and complete record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, upon remand, a new etiology opinion for the left knee disability claim that addresses the foregoing concerns must be obtained.

Turning next to the right knee disability claim, the April 2014 VA etiology opinion is inadequate for the right knee disability claim as well because the Veteran is asserting that his preexisting right knee condition was aggravated in service, and the examiner did not use the proper standard of review an aggravation claim in his opinion.  See July 2017 Board video conference hearing transcript, pp. 3-4.  

Here, the Veteran's July 1979 enlistment examination shows a diagnosis of mild chondromalacia patella in the right knee; his chondromalacia patella in the right knee is therefore considered a pre-existing disorder that was "noted" upon entry of service.  See 38 C.F.R. § 3.385.  Under VA law, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The proper standard that the April 2014 VA examiner should have used to assess this aggravation claim therefore is whether there is clear and unmistakable evidence demonstrating that the Veteran's pre-existing right knee disability was not aggravated by his military service.  However, the April 2014 VA examiner did not use the proper standard of review in rendering an aggravation opinion.  See id.  Therefore, upon remand, a new etiology opinion for the right knee disability claim that addresses the foregoing concerns must be obtained.

Turning to the left shoulder disability claim, the etiology opinion is inadequate because the examiner failed to consider the Veteran's statements that he injured his shoulder in-service, along with the 1979 service treatment records that support this assertion, including by showing that the Veteran was treated for the scapular muscle in the shoulder with heating pads.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Therefore, a new etiology opinion for the left shoulder disability claim that addresses the foregoing concern must be obtained as well.

Accordingly, the case is REMANDED for the following action:

1. With any assistance necessary from the Veteran, identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file as they relate to the Veteran's service connection claims for bilateral knee disabilities, left shoulder disability, and nervous condition disability.

2. After completing Step 1, develop the Veteran's nervous condition disability claim accordingly, and may include providing a VA etiology examination for this claim.

3. After completing Step 1, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested disability in the knees.  The Veteran's claims file must be provided to the examiner for review.  All appropriate testing should be performed.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

FOR THE LEFT KNEE ONLY

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's current left knee disability, had its onset in service or is otherwise related to his active service, to include his in-service left knee chondromalacia.  The examiner should also address the November 2014 VA medical report from Dr. E. Tofil, who indicated that the Veteran's current mild to moderate degenerative narrowing in the knee "could be related to prior Osgood-Schlatter disease."  The examiner should further address the Veteran's lay statements, including those made at the July 2017 Board video conference hearing.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

FOR THE RIGHT KNEE ONLY

Is there evidence demonstrating that the Veteran's pre-existing right knee chondromalacia was aggravated during/by his military service?

If so, is there clear and unmistakable evidence that the aggravation of the preexisting right knee chondromalacia is due to the natural progression of the disease?

If the aggravation is NOT due to the natural progression of the disease, is the Veteran's current disability of the right knee related to the aggravation.

The examiner is specifically instructed to explicitly consider the Veteran's lay statements, including those made at the July 2017 Board video conference hearing.  The examiner should also address the November 2014 VA medical report from Dr. E. Tofil, who indicated that the Veteran's current mild to moderate degenerative narrowing in the knee "could be related to prior Osgood-Schlatter disease."  If the disability has increased in severity beyond the natural progress of the disease, is the Veteran's current right knee disability as least as likely as not related to that increase, which is beyond the natural progress of the disease?

4. After completing Step 1, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested disability in the left shoulder.  The Veteran's claims file must be provided to the examiner for review.  All appropriate testing should be performed.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following question:

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's current left shoulder disability had its onset in service or is otherwise related to his active service, to include his in-service left shoulder treatment for the scapular muscle.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The examiner should further address the Veteran's lay statements, including those made at the July 2017 Board video conference hearing.  

5. For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

6. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




